Title: To George Washington from William Cocke, 1 February 1797
From: Cocke, William
To: Washington, George


                        
                            Sir, 
                            February the 1st 1797
                        
                        In answer to yours of this date to Mr Blount And myself, I have to Observe that
                            you May recollect that Some time past I delivered you a letter from Mr David Campbell on the
                            Subject of his beeing appointed District Judge in the State of Tennessee and in Our then
                            Conversation you intimated a de Sire to be informed whether he was a proper person to fill
                            that Office I informed you that the Assembly had not elected him a State Judge that he was a
                            Candidate and got but Very few Votes & that the Objections a gainst him went as well
                            to his want of Candour as of Legal knowledge and took the liberty to mention Mr John Rhea as
                            a person every way qualified to fill that Office I know not who recommended Mr Campbell to
                            you but I know his discisions have been much Complained off and with Good reason and that in
                            a number of instances they stand Opposed to each Other of record in the different Courts in
                            which he presideed on the Same points of Law and as he is generally thought a Very improper
                            person to fill the Office of a Judge and as my acquaintance with him evinces me of the
                            propriety of that Oppinion I esteem it my duty to be Opposed to his Appointment. Mr Blount is
                            now at new York and as Soon as he returns we will do Our Selves the pleasure to wait On You
                            on this Subject with Respect I am Your Obedt Servt
                        
                            Wm Cocke
                            
                        
                    